 


114 HR 1370 IH: To direct the Chief of the Army Corps of Engineers to revise certain authorized purposes described in the Missouri River Mainstem Reservoir System Master Water Control Manual.
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1370 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2015 
Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Chief of the Army Corps of Engineers to revise certain authorized purposes described in the Missouri River Mainstem Reservoir System Master Water Control Manual. 
 
 
1.Master water control manual revisionNot later than 90 days after the date of enactment of this Act, the Secretary of the Army, acting through the Chief of the Army Corps of Engineers, shall revise the Missouri River Mainstem Reservoir System Master Water Control Manual and any related regulations to delete fish and wildlife as an authorized purpose of the Corps and elevate flood control as the highest priority of authorized purposes of the Corps at all times, not just during significant runoff events.  